Title: From Thomas Jefferson to John Garland Jefferson, 26 April 1794
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Monticello Apr. 26. 1794.

A pressure of affairs of various kinds on my return home, prevented my going into a consideration of your letter of Dec. 8. for a considerable time, and on taking it up, I found the information, which your brother had been able to obtain, defective in so many particulars that I concluded to let it lie till I could see him in Richmond. Several circumstances however having delayed and still delaying my journey thither I now think it best to write you on the subject, hypothetically, as you will be able to judge whether I have misconjectured any of the facts, and of the influence they might have in the conclusion. The question seems to be relative to two descriptions of lands. 1. a tract mortgaged by your father to Genl. Harrington, and the greater part of the mortgage money paid; (I call it a mortgage, because Chancery considers as [such] every conveyance, tho’ apparently absolute, where a covenant to reconvey on the paiment of the money existed between the parties) of which tract Genl. Harrington made sale, and became himself the purchaser for  about one penny in the shilling of it’s real value: but whether by authority of process from a court of justice, or without process, is not stated. If without process, and the laws of N. Carolina be conformable to those of England and Virginia in this particular, a bill lies against Genl. Harrington in a court of Chancery, which will consider his sale and purchase as a gross violation of his trust, and therefore merely null. The object of the bill should be to call for a settlement of the mortgager’s accounts with him, on which he will have credit for the money unpaid and interest, and he will be debited the profits of the land, and the balance will be decreed either way as it shall be found, and he to reconvey the lands. If the sale were by process from a court, it will depend on the laws of that state in what manner that may be overhauled. We must presume they give day to an infant after his arrival at age to shew cause in some short way why the proceedings have been wrongful. Tho’ Genl. Harrington’s having acted as an Executor for some time without having qualified, made him an Executor de son tort, and would authorize a suit against him as executor jointly with the others, yet if no advantage would be gained by suing him as executor, I should think it best to sue him as a mortgagee; because in that case the other executors may be examined as witnesses to prove the circumstances of the estate, and their depositions be used against him as evidence, which Chancery does not allow their answers to be, if you make them co-defendants. 2. the second description of lands in question seems to have been such as were sold for the paiment of debts, under process of a court as I conjecture. On these I can say nothing, because there is no information who sold, or bought, under what sort of process, whether for bonâ fide debts, whether a day of revision was or was not allowed for the infants to come in after age and question the proceedings, and what the laws of N. Carolina are in these particulars? As to all this you will undoubtedly procure information, and I feel the less reluctance at turning the matter over to your enquiries, as I am sensible you will be a better judge of them than myself, with the rust of 20. years inhabitude in the law.—I know nothing of the character of the judges and courts of N. Carolina as to science and independance. You are entitled however, as the inhabitants of another state, to bring your suit in the federal court of the district where your process finds the defendant, and besides the greater degree of independence felt by the courts and officers of the federal government, and the science and integrity which has generally procured their appointment, you will have a sure opportunity of correcting any error by an appeal to the supreme court of the union, where no influence can be feared.—I inclose you the copy of your father’s will, and your brother’s letter, with every wish for your success in this and all other matters interesting to  you; and hoping soon to hear that you are beginning to reap a good harvest from your past labours, I conclude with assurances of the esteem and attachment with which I am Dear Sir Your affectionate friend & kinsman

Th: Jefferson

